              Case: 4:15-cr-00049-CDP Doc. #: 591 Filed: 06/18/19 Page: 1 of 8 PageID #: 3502
AO 245B (Rev. 09/17)

  Sheet I- Judgment in a Criminal Case



                                     United States District Court
                                                           Eastern District of Missouri
                       UNITED STATES OF AMERICA
                                         v.                                   JUDGMENT IN A CRIMINAL CASE
                       MED!HAMEDY SALKICEVIC
                                                                            CASE NUMBER: 4:15CR00049 CDP-4
                          a/k/a Medy Ummuluna,
                            a/k/a Bosna Mexico                                  USM Number: 46710-424
                                                                                                 ~~~~~~~~~~~~~~-




 THE DEFENDANT:                                                                Jo an Miller
                                                                                Defendant's Attorney
         pleaded guilty to count(s)           One of the Indictment on March 21, 2019.
         pleaded nolo contendere to count(s)
                                                       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




         which was accepted by the court.

  D   was found guilty on count(s)
      after a plea of not guilty
 The defendant is adjudicated guilty of these offenses:
                                                                                                                 Date Offense   Count
Title & Section                                    Nature of Offense                                             Concluded    Number(s)
18 U.S.C. § 2339A                                Conspiracy to Provide Material Support to Terrorists      Beginning on a date unknown
                                                                                                                                           One
                                                                                                           but no later than May 2013 to
                                                                                                           February 5, 2015 with the
                                                                                                          exact dates unknown.




      The defendant is sentenced as provided in pages 2 through                   7      of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.

        The defendant has been found not guilty on count(s)

                                                                       IS        dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.


                                                                                 June 18, 2019
                                                                                Date of Imposition of Judgment




                                                                                 Signature of Judge

                                                                                 Catherine D. Perry
                                                                                 United States District Judge
                                                                                Name & Title of Judge


                                                                                June 18, 20 19
                                                                                Date signed

   Record No.: 376
              Case: 4:15-cr-00049-CDP
AO 245B (Rev. 09117) Judg1m:nL in Criminal Case Doc.2 -#:
                                                Sheet       591 Filed: 06/18/19 Page: 2 of 8 PageID #: 3503
                                                        Impriso111m:nt

                        MEDI HA MEDY SALKICEVIC                                                                             2_ or _7__
                                                                                                             Judgment-Page __
                          a/k/a Medy Ummuluna,
  DEFENDANT:           ___  a1kl_a_B_o_s1_rn_M_e_xi_co_ _ _ _ _ _ _ _ __

  CASE NUMBER: 4: l5CR00049 CDP-4
  District: Eastern District of Missouri
                                                                IMPRISONMENT
  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of 78 months.




   ~     The court makes the following recommendations to the Bureau of Prisons:

  It is recommended that the defendant be evaluated for placement at a facility as close as possible to Chicago, Illinois.

  It is also recommended that the defendant be evaluated for participation in mental health treatment. Such a recommendation is made to the
  extent it is consistent with the Bureau of Prisons policies.


  ~      The defendant is remanded to the custody of the United States Marshal.


  D      The defendant shall surrender to the United States Marshal for this district:

         D      at                         a.m./pm on
         D      as notified by the United States Marshal.


  O      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         D      before 2 p.m. on

         D      as notified by the United States Marshal
         D      as notified by the Probation or Pretrial Services Office




                                      MARSHALS RETURN MADE ON SEPARATE PAGE
                  Case: Judgment
 AO 2458 (Rev. 09/17)    4:15-cr-00049-CDP
                                 in Criminal Case Doc.
                                                  Shoot       #: 591 Filed: 06/18/19 Page: 3 of 8 PageID #: 3504
                                                        3 - Suporvisod;Rdoaso

                          MEDIHA MEDY SALKICEVIC                                                                                  3_
                                                                                                                   Judgment-Page __         or _7_ _
                             a/k/a Medy Ummuluna,
     DEFENDANT:                a/k/aBosnaMexico
     CASE NUMBER: 4: 15CR00049 CDP-4 ·
     District:     Eastern District of Missouri


                                                         SUPERVISED RELEASE
          Upon release from imprisonment, the defendant shall be on supervised release for a term of five years.
                                                                                                                    ---"------~




                                                        MANDATORY CONDITIONS ·
I.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  1:8] The above drug testing condition is suspended, based on the court's determination that you
                       pose a low risk of future substance abuse. (check if applicable)
4.          D      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
                   sentence of restitution. (check if applicable)
5.          181    You must cooperate in the collection of DNA as directed by the probation officer. (check   if applicable)
6.          D      You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 2090 I,
                   et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
                   the location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.          D      You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
I
i
     AO 245B (Rev. Case:
                   09117)  4:15-cr-00049-CDP
                          Judgment in Criminal Case

                            MEDIHA MEDY SALKICEVIC
                            a/k/a Medy Ummuluna,
                                                                      Doc. #: 591 Filed: 06/18/19 Page: 4 of 8 PageID #: 3505
                                                                      Sheet JA - Supervised Release

                                                                                                                                        4_
                                                                                                                        Judgment-Page _ _     or _7_ _
         0 EFEN DA NT:   ____::alkl.;.;;..:;ca.:;.B.;:..:os'-na;;_M_ex_ic_o_ _ _ _ _ _ _ _ _ __
         CASE NUMBER: 4: 15CR00049 CDP-4
         District:   Eastern District of Missouri


                                                    STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    l.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release
           from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
    2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
           when you must report to the probation officer, and you must report to the probation officer as instructed.
    3_     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
           court or the probation officer.
    4.     You must answer truthfully the questions asked by your probation officer.
    5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
           arrangements (such as the people you live with), you must notify the probation officer at least l 0 days before the change. If notifying the
           probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
           becoming aware of a change or expected change.
    6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to take
           any items prohibited by the conditions of your supervision that he or she observes in plain view.
    7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from doing
           so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you from
           doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities), you must
           notify the probation officer at least l 0 days before the change. lf notifying the probation officer at least l 0 days in advance is not possible
           due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware ofa change or expected
           change.
    8.     You must not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has been convicted
           ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.
    9.      If you are arrested or questioned by a law enfornement officer, you must notify the probation officer within 72 hours.
    I 0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
         designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
    l L You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
        getting the permission of the cou1t.
    12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require you
        to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
        that you have notified the person about the risk.
    13_ You must follow the instructions of the probation officer related to the conditions of supervision.



    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
    containing these conditions. For further information regarding these conditions, see Overview of Probatiqn and Supervised Release Conditions,
    available at: www.uscourts.gov.



    Defendant's Signature                                                                                        Date
              Case: 4:15-cr-00049-CDP
AO 2458 (Rev. 09117) Judgment in Criminal Case Doc.
                                                Sheet 313 #:    591ReleaseFiled: 06/18/19 Page: 5 of 8 PageID #: 3506
                                                          - Supervised

                         MEDI HA MEDY SALKICEVIC                                                              Judgment-l'age   _5_ or _7_ _
                           a/k/a Medy Ummuluna,
  DEFENDANT:                  a/k/a Sosna Mexico
  CASE NUMBER: 4: l5CR00049 CDP-4
 District:      Eastern District of Missouri
                                     ADDITIONAL SUPERVISED RELEASE TERMS
  While on supervision, the defendant shall comply with the standard conditions that have been adopted by this Court and shall comply with
  the following additional conditions. If it is detennined there are costs associated with any services provided, the defendant shall pay those
  costs based on a co-payment fee established by the probation office.
  1. You must not purchase or maintain a post office box, any other type of private mail box or any type of storage locker, unit or facility
  without written approval of the probation office.

  2. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § I 030(e)( 1)), other
  electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer. You
  must warn any other occupants that the premises may be subject to searches pursuant to this condition. The probation officer may conduct
  a search under this condition only when reasonable suspicion exists that you have violated a condition of supervision and that the areas to
  be searched contain evidence of this violation.

  J_ You must provide the probation officer with access to any requested financial information and authorize the release of any financial
  infonnation. The probation office may share financial infonnation with the U.S. Attorney's Office.

  4_ You must participate in an educational services program and follow the rules and regulations of that program. Such programs may
  include high school equivalency preparation and other classes designed to improve your proficiency in skills such as reading, writing,
  mathematics, or computer use.

  5_ You must participate in a mental health treatment program and follow the rules and regulations of that program. The probation officer, in
  consultation with the treatment provider, will supervise your participation in the program (provider, location, modality, duration, intensity,
  etc.).
lI
                   Case:Judgment
     AO 245B (Rev. 09/17)4:15-cr-00049-CDP
                                 in Criminal Case   Doc.
                                                  Sheet        #: 591
                                                        5 - Cri111i11al Monetary Filed:
                                                                                 l'e11ail1es 06/18/19 Page: 6 of 8 PageID #: 3507
\                           MEDI HA MEDY SALKICEVIC                                                              J udg1nent-Page   6       of   _7__
 i                            a/k/a Medy Ummuluna,
          DEFENDANT:            a!klaBosnaMexico
          CASE NUMBER: 4: I 5CR00049 CDP-4
       District:    Eastern District of Missouri
                                                     CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on sheet 6
                                  Assessment               JVTA Assessment*                    Fine                         Restitution


              Totals:              $100.00

       D      The determination of restitution is deferred until
              will be entered after such a determination.          -----
                                                                                  . An Amended Judgment in a Criminal Case (AO 245C)



          D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportional payment unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant or 18 U.S.C. 3664(i), all non federal
      victims must be paid before the United States is paid.


      Name of Payee                                                                 Total Loss*       Restitution Ordered Priority or Percentage




      D Restitution amount ordered pursuant to plea agreement


      D The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
              before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 I2(f). All of the payment options on
              Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 I 2(g).

      O The court determined that the defendant does not have the ability to pay interest and it is ordered that:
         D The interest requirement is waived for the. D fine                      D restitution.
         D The interest requirement for the D fine D restitution is modified as follows:


     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     ** Findings for the total amount of losses are required under Chapters I09A, 110, I IOA, and I I3A of Title 18 for offenses committed on or
     after September 13, 1994 but before April 23, 1996.
                 Case:Judgment
AO 2458 (Rev. 09/17)    4:15-cr-00049-CDP
                               in Criminal Case     Doc.
                                                Sheet       #: 591
                                                      6 - Schedule     Filed: 06/18/19 Page: 7 of 8 PageID #: 3508
                                                                   or Payments

                         MEDIHA MEDY SALKICEVIC                                                                      J udgmenl-Page     7     or _7_ _
                           alk/a Medy Ummuluna,
  DEFENDANT:                 alk/aBosna Mexico

  CASE NUMBER: 4: l 5CR00049 CDP-4
  District:       Eastern District of Missouri
                                                          SCHEDULE OF PAYMENTS
        Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:
   A    181    Lump sum payment of _$_!o_o_._oo_ _ __          due immediately, balance due

                                   D     not later than                             , or

                                   181   in accordance with   D   C,   D   D, or      D    E below; or   181 F below; or ·
  BD          Payment to begin immediately (may be combined with                D   C,     D     D, or    D E below; or D       F below; or
  CD          Payment in equal                    (e.g., equal, weekly, monthly, quarterly) installments of                       over a period of

             ------- e.g., months or years), to commence                                    (e.g., 30 or 60 days) after the date of this judgment; or

  0    D     Payment in equal                    (e.g., equal, weekly, monthly, quarterly) installments of                       over a period of
                                 e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
        term of supervision; or
 E     D      Payment during the term of supervised release will commence within                     (e.g., 30 or 60 days) after Release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or
  F    181     Special instructions regarding the payment of criminal monetary penalties:
IT IS FURTHER ORDERED that the defendant shall pay to the United States a special assessment of$100, which shall be due immediately.


   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
   during the period of imprisonment. All criminal monetary penalty payments, except those payments made through the Bureau of Prisons'
   Inmate Financial Responsibility Program are made to the clerk of the court.

   The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.




   D         Joint and Several
               Defendant and Co-defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
               and corresponding payee, if appropriate.




   D         The defendant shall pay the cost of prosecution.

  D          The defendant shall pay the following court cost(s):




  D          The defendant shall forfeit the defendant's interest in the following property to the United States:




   Payments shall be applied in the following order: (I ) assessment; (2) restitution principal, (3) restitution interest, (4) fine principal,
   (S)fine interest (6) community restitution.(7) penalties, and (8) costs, including cost of prosecution and cow1 costs.
       Case: 4:15-cr-00049-CDP Doc. #: 591 Filed: 06/18/19 Page: 8 of
                                                             MEDIHA   8 PageID
                                                                    MEDY SALKICEVIC #: 3509
                                                                          a/kla Medy U111111ulu11a,
                                                                            a/kla Sosna Mexico
                                                         CASE NUMBER: 4:15CR00049 CDP-4
                                                          USM Number:   46710-424

                                UNITED ST ATES MARSHAL
                         RETURN OF JUDGMENT IN A CRIMINAL CASE

I have executed this judgment as follows:




at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                         UNITED STATES MARSHAL


                                                    By
                                                             Deputy U.S. Marshal




D       The Defendant was released on - - - - - - - to- - - - - - - - Probation

D       The Defendant was released on ________ to _ _ _ _ _ _ _ _ Supervised Release

D       and a Fine of- - - - - - - -        D and Restitution in the amount of- - - - - - - - -



                                                         UNITED STATES MARSHAL


                                                    By
                                                             Deputy U.S. Marshal


I certify and Return that on _ _ _ _ _ _ _ , I took custody of - - - - - - - - - - - - - - -

at   - - - - - - - - - - - and delivered same to         ---~-------------


on                                          F.F.T. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     --------------~




                                                         U.S. MARSHAL E/MO


                                                      ByDUSM _ _ _ _ _ _ __
